Citation Nr: 1213394	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  10-39 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a brain abscess, claimed as due to exposure to ionizing radiation.

2. Entitlement to service connection for a brain abscess, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Attorney Peter J. Meadows


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1955 to January 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The brain abscess, which was formerly characterized as a compulsive disorder with headaches, status post craniotomy due to brain abscess, has been recharacterized as indicated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The issue of service connection for a brain abscess, claimed as due to exposure to ionizing radiation, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 2008 decision, the Board denied service connection for a compulsive disorder with headaches, status post craniotomy due to brain abscess, claimed as secondary to exposure to ionizing radiation.

2.  Evidence received since May 2008 is relevant and probative and raises the reasonable possibility of substantiating the claim.






CONCLUSION OF LAW

The criteria for reopening a claim of service connection for a brain abscess, claimed as due to exposure to ionizing radiation, have been met.  38 U.S.C.A. §§ 5108, 7104  (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

The benefit sought, reopening the claim of entitlement to service connection for a brain abscess, claimed as due to exposure to ionizing radiation, is being granted.  Accordingly, any error by VA with respect to the duty to notify is harmless and will not be further discussed.

Analysis

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

The Board has determined that the evidence submitted since the Board's May 2008 decision, the last final denial, consisting G.L.W., M.D.'s August 2009 statement that it is at least as likely as not that long-term dental issues were secondary to exposure to ionizing radiation, is new and material, and reopening is warranted. 






ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for a brain abscess, claimed as due to exposure to ionizing radiation, is granted.


REMAND

The Veteran's DD Form 214 indicates that his primary military occupational specialty was atomic weapons electrical assembly helper.

The Veteran underwent a craniotomy in March 1988 after being discovered unconscious due to a brain abscess.  A.B., M.D., a private physician, wrote in an October 1988 letter that the Veteran's thinking, memory and emotional control would be affected by scar tissue in the brain.

D.A.P., M.D., a private neurologist, wrote in March 1989 that, since the surgery, the Veteran had had episodes of lightheadedness and dizziness, and in February 1989 the Veteran had a seizure.

R.F.T., M.D., a private occupational medicine physician, wrote in September 1993 that as a result of the craniotomy the Veteran had a compulsive disorder and was subject to periods of light-headedness, fatigue, dizziness, headaches, tinnitus, increased irritability, incoordination of fine muscle control, speech problems, short-term memory loss, change of personality, and anxiety related physical complaints when under emotional stress.  Dr. T did not offer an opinion as to the etiology of the brain abscess.

W.H.D., M.D., Ph.D. wrote in December 2000 that, in the five years he had known the Veteran he had not noticed him having any problem with sinusitis or an abnormal propensity to develop otitis media.  Dr. D felt that the Veteran's condition might be the result of his past radiation exposure.  Probative value cannot be given to Dr. D's opinion because of its speculative nature.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that a claimed disorder "may or may not" be related to service is too speculative to establish any such relationship). 

S.A.L., M.D., Ph.D., a private physician, examined the Veteran in June 2004.  Dr. L felt it was possible that the Veteran's brain abscess was caused by radiation while in the military, but he noted that his research indicated that a brain abscess was related to radiation when there was leukopenia.  Dr. L's statement that it is possible that the brain abscess was caused by radiation is speculative.  Therefore, Dr. L's opinion cannot be given probative value.  See Tirpak, supra.  

G.M.G. M.D., a private physician, wrote in February 2006 that brain abscesses are usually the direct result of a blood borne systemic infection.  Dr. G felt that the likely sequence of events was that radiation reduced the Veteran's immune response and induced leucopenia, and that that Peptostreptococcus, which was in the abscess, entered the blood stream from dental work and settled in the temporal lobe.  The immune system then stopped a progressive infection.  From 1986 to 1987 the Veteran was treated for a skin condition with prednisone.  This suppressed his immune system and led to the brain infection becoming active.  Dr. G concluded that to a degree of medical certainty the radiation that the Veteran was exposed to in his work with atomic weapons was a significant factor in the development of the brain abscess.  Without such exposure, the brain abscess would probably not have occurred.

J.W.B., M.D., a private physician, reviewed the record in December 2007.  Dr. B wrote that the Veteran had minor dental work during service and he noted that the Veteran had dental work one month before the abscess was discovered in 1988.  Cultures from the abscess tissue showed Peptostreptococcus, which is commonly found in the skin, mouth, gut, and upper respiratory tract.  Other potentially relevant medical history was skin lesions/rashes in the year or two prior to the diagnosis of the brain abscess, for which the Veteran used topical steroid creams and oral steroids.

Dr. B wrote that important predisposing conditions for brain abscesses were the spread of germs from contagious sites, trauma, heart valve infections, and human immunodeficiency infection.  Dental procedures or infections may be responsible for up to 10 percent of brain abscesses, and most often these dental procedures were performed up to two months before the diagnosis of the brain abscess.  The oral steroids that the Veteran received within a year or two of the abscess may have contributed to the process because steroids weaken the immune system.  However, Dr. B opined that the long period of time between when the Veteran took Prednisone and developed the abscess made steroids unlikely as a cause of the brain abscess.

Dr. B noted that the record does not show that the Veteran has ever had a low white blood cell count.  Furthermore, a low white blood cell count would not be expected because the exposure to radiation occurred approximately 30 years before the abscess.  It was extremely unlikely that the effects on the immune system from the radiation that the Veteran was exposed to during service would have still been present 30 years later when the brain abscess occurred.  In regards to the biopsy showing of the brain abscess showing "chronic" inflammation, Dr. B wrote that in this context "chronic" referred to the types of cells present, not to the length of the infectious process.  Most brain abscesses develop over a period of weeks, and it did not make scientific sense for the Veteran's brain abscess to have been present for decades.  Dr. B opined that it was not likely that radiation exposure in the 1950s led to a brain abscess in the 1980s and that the most likely cause was a dental procedure one month before.

Dr. W, an internist, wrote in August 2009 that it is at least as likely as not that the Veteran's long-term dental issues were secondary to exposure to ionizing radiation because it is well known that ionizing radiation can damage gum tissue.  However, probative value cannot be given to Dr. W's conclusion regarding the Veteran's long-term dental issues because his statement does not demonstrate that he has any familiarity with what the Veteran's long-term dental issues are.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Dr. W wrote that the Veteran's dentist indicated that there had been "botched" dental procedures during service, which required additional dental care after service.  However, the Veteran testified at a January 2007 hearing that he had all of his natural teeth during service and that the only dental work he had was related to fillings.  The Veteran stated that he did not have any major dental work during service.  Furthermore, the dental records in the claims file indicate that the Veteran had restorative dental work in the late 1980s but do not indicate that it was related to service.  Therefore, probative value cannot be given to the portion of Dr. W's statement that the Veteran had botched dental work during service because it is not supported by the record.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).

Drs. G's and B's opinions are both probative.  Dr. B opined that the most likely cause of the abscess was a dental procedure that the Veteran had one month before and he noted the most abscesses develop over weeks.  The March 1988 treatment records indicate that the Veteran said that that dental work included changing fillings.  In contrast, Dr. G felt that the bacteria that caused the abscess had been in the Veteran's brain longterm and became active in 1988.  

The Veteran has not been scheduled for a VA examination for his brain abscess, claimed as due to exposure to ionizing radiation.  The three salient benchmarks for determining when a VA examination is required are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  See 38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Since these requirements have been met, a VA examination must be obtained before the claim can be decided on the merits.


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Schedule the Veteran for a VA examination.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted.

After review of the claims file and current clinical findings, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that a brain abscess, claimed as due to exposure to ionizing radiation, is related to the Veteran's military service.  The examination report must include discussion of the long term health effects, if any, of the ionizing radiation that the Veteran was exposed to during service and of the dental work that the Veteran had during military service.  

A complete rationale for all opinions expressed must be provided, citing to specific documents in the claims file.  The rationale must include discussion of Dr. G's February 2006 opinion, Dr. B's December 2007 opinion, and/or current clinical findings.  If the requested opinion cannot be stated without resorting to speculation, state why that is so.

2.  After undertaking the development above, readjudicate the Veteran's claim.  If the benefit sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).





______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


